Citation Nr: 1752092	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for colorectal cancer, to include as secondary to asbestos exposure.

2.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to colorectal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the Veteran originally filed a claim for blindness in one eye.  However, based upon the evidence in the record (including statements from the Veteran) it is clear that the Veteran has bilateral eye symptoms.  Therefore, the Board has framed the issues broadly, to include all other demonstrated eye disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009), cf. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009). 


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's colorectal cancer is related to active duty service, to include as secondary to asbestos exposure.

2.  It is at least as likely as not that the Veteran's bilateral eye disability is related to active duty service, to include as secondary to service-connected colorectal cancer.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for colorectal cancer, to include as secondary to asbestos exposure, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a bilateral eye disorder, to include as secondary to colorectal cancer, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for colorectal cancer and a bilateral eye disorder that he asserts are related to active service.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Upon review of all evidence of record, the Board finds that service connection for the Veteran's colorectal cancer and bilateral eye disorder claims are warranted.

Specifically, the Board notes that the Veteran served aboard the USS Shenandoah and the USS Springfield as a machinist and therefore exposure to asbestos is conceded.  In January and May 2017 opinions, the VA examiner opined that it was at least as likely as not that the Veteran's colorectal cancer was related to service.  In support, the examiner noted that the Veteran was a smoker and that the risk of colon cancer significantly increased in smokers that were exposed to asbestos.  Moreover, the examiner conducted an in-depth review of the medical literature and determined that based upon the presentation the Veteran's colorectal cancer, it was at least as likely caused by and/or aggravated by his exposure to asbestos.  

While the evidence includes negative opinions by VA examiners in June 2010 and April 2011 - specifically, finding no nexus between asbestos and colorectal cancer - these opinions did not consider the latest medical literature.  As such, the opinions from the January 2017 VA examiner are more probative.  

With respect to the Veteran's bilateral eye disorder, the Veteran's private treatment records indicate that his cataracts worsened as a result of using the colorectal cancer drug, Decadron.  Specifically, the March 2010 VA treatment records indicate that his bilateral eye disability was aggravated by his use of Decadron.  Further, in an August 2016 private opinion, the Veteran's treating medical provider opined that based upon the medical literature, in conjunction with the history and presentation of the Veteran's cataracts, his bilateral cataracts were caused by and/or aggravated by his use of Decadron.  

The Board acknowledges that the evidence includes negative opinions by the May 2017 VA examiner - specifically, the Veteran's eye disability was caused by his diabetes and hypertension.  However, the Board finds that evidence is in relative equipoise as the Veteran's August 2009 and March 2010 treatment records reflect that there was no diabetic involvement, and that his Decadron was aggravating his cataracts.  Further, as discussed, the Veteran has provided a detailed and thorough opinion from his private medical provider which indicates a relationship between his eye disability and his use of Decadron.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for the Veteran's colorectal cancer and bilateral eye disability should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered


ORDER

Service connection for colorectal cancer, to include as secondary to asbestos exposure, is granted.

Service connection for a bilateral eye disorder, to include as secondary to colorectal cancer, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


